Hargest, P. J.,
The Act of June 10, 1893, P. L. 419, sec. 2, 25 PS §976, provides that all nomination papers which shall have been filed shall be deemed to be valid unless objections thereto are duly made by writing filed in the court of common pleas of the county in which the paper objected to has been filed, and with the officer or officers with whom such papers have been filed.
It is conceded here that no objections in writing, or notice in writing, was filed with the Secretary of the Commonwealth, the office where the nomination paper attacked was filed.
We think that two things are required to give this court jurisdiction: First. *691the filing of the objections in court, within the time specified by the act; and, second, the filing of a notice in writing with the officer where the paper has been filed. In the absence of either one or the other of these requirements, this court does not have jurisdiction to pass upon objections. For this reason, we overrule the objections to the nomination petition.
And now, October 1,1934, the objection of James J. Doddy to the nomination petition of John E. Malina and Albert F. Schultz for the office of representatives in the General Assembly of Pennsylvania from the Nineteenth Legislative District of Philadelphia is hereby overruled, and the prothonotary is hereby directed to certify this judgment to the Secretary of the Commonwealth. The costs to be paid by the objector.
From Homer L. Kreider, Harrisburg, Pa.